HAMMOND, District Judge.
Section 4 of the act of June 22,1874, c. 390 (18 Stat 178); Bump (10th Ed.) p. 367, — enacts that “all notices of public sales under this act by any assignee, or officer of the court, shall be published once a week for three consecutive weeks, in the newspaper or newspapers, to be designated by the judge, which in his opinion shall be best calculated to give general notice of the sale.” While the court has power under this section to supervise the sales made, and to direct a private sale if necessary, it has no power to change the character of notice prescribed for a public sale. It is imperative under the statute that notice shall be given for three consecutive weeks, in a newspaper or newspapers, designated by the judge, of all public sales, whether the assignee, or other officer, proceeds under the power given him by the statute or under a special order of the court. There is no power in the judge or court to change this requirement of the statute. The foregoing application is therefore denied.